Title: From Benjamin Franklin to Antoine-Raymond-Gualbert-Gabriel de Sartine, 2 March 1779
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Sir,
Passy March 2. 1779.
The Orders which your Excellency did me the honor to inform me (in your Letter of the 13. of January last) were sent to all the Ports, for receiving into his Majesty’s Prisons, the English Prisoners brought in by our Cruizers, have not it seems arriv’d at Brest. For I have just received a Letter from M. Schweighauser of Nantes, who has the Care of the Prisoners taken in the Drake by Capt. Jones, and which were put into the Brigt Patience lying in Brest Road, that the said Prisoners are still in the same suffering Situation of which he had the honor of informing your Excellency by his Letter of the 10. of Oct. last. I therefore beg your Excellency would favor me with a Renewal of your Orders to the proper Officers at Brest to receive those Prisoners and keep them on Shore ’till they shall be exchanged, allowing them the same Provisions as are allowed to other English Prisoners, the Expence of which will be paid by the Congress. I have the honor to be with the greatest Respect Sir, &ca —
B. Franklin
M. De Sartine.
